The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 5, 2015

                                       No. 04-14-00618-CR

                                        Thomas LITTLE,
                                           Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 14-0698-CR-C
                            Honorable William Old, Judge Presiding


                                          ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena D. Chapa, Justice
               Jason Pulliam, Justice

         Appellant filed a motion to abate this appeal and remand for the trial court to make
findings of fact and conclusions of law. Specifically, Little asserts issues were raised in the trial
court about whether Little’s video statement contained on State’s exhibits 43 and 44 were
voluntary under section 6 of article 38.22 of the Texas Code of Criminal Procedure and whether
those statements complied with section 7 of article 38.22. The State has filed a response advising
that it does not object to the abatement for findings and conclusions.

        We therefore abate this appeal and order the trial court to make written findings and
conclusions on the issues of voluntariness that were raised in the trial court and are raised in
appellant’s brief. See Vasquez v. State, 411 S.W.3d 918, 920 (Tex. Crim. App. 2013) (trial court
is required to make written findings of fact “in all cases concerning voluntariness”). The court
must “make findings and conclusions that [are] adequate and complete, covering every
potentially dispositive issue that might reasonably be said to have arisen.” State v. Elias, 339
S.W.3d 667, 676 (Tex. Crim. App. 2011). This court may not imply findings in support of the
trial court’s suppression order. See id.; State v. Saenz, 411 S.W.3d 488 (Tex. Crim. App.
2013)(court of appeals must abate for additional findings when trial court’s findings regarding
the circumstances of interrogation are insufficiently specific or detailed from which to reach a
legal conclusion on the question of custody).
       We order the findings of fact be filed in a supplemental clerk’s record by April 6, 2015.
All other deadlines are suspended until further order of the court.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court